Citation Nr: 1820252	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic left shoulder disability, currently diagnosed as degenerative joint disease and impingement syndrome, is not etiologically related to any incident of active duty service.

2.  A chronic right shoulder disability, currently diagnosed as impingement syndrome, is not etiologically related to any incident of active duty service.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

2.  A chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including substantially complying with all remand orders of the Board and the Court.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

III.  Bilateral Shoulder Disability

The Veteran contends that he has a chronic bilateral shoulder disability as a result of an injury suffered after falling from a rope during active duty service.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of degenerative joint disease in his left shoulder and impingement syndrome in both shoulders.  Thus, the Veteran has satisfied the first element of service connection.

The second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

As an initial matter, although arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service the chronic disease must manifest to a compensable degree within one year of separation from active duty.  In this case, the record reflects that the Veteran was not diagnosed with a chronic shoulder condition until well after the one year presumptive period.  Thus, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

While a January 1973 service treatment record shows that the Veteran complained of bilateral shoulder pain, a diagnosis of a chronic disability was not presented at that time.  Similarly, November and December 1975 service treatment records indicated the Veteran reported right shoulder pain, but he was diagnosed with bursitis and not a chronic condition.  In a September 1981 treatment record, he complained of chest pain that radiated to his right shoulder blade.  A December 1982 treatment record indicated that he complained of sharp pain between his shoulder blades, but he also complained of pain in his neck, back, and stomach and the physician noted symptoms of sinus drainage and chills.  The Veteran did not list any issues with his shoulders in his re-enlistment or separation examinations.  

He complained of burning discomfort of his right anterior shoulder in a VA treatment record with no identifiable date, although the revision information at the bottom of the page suggests the record was from sometime after 1987.  In that record, the treating physician indicated that his pain was likely deltoid bursitis.  Another VA treatment record in which the date of treatment is not identifiable notes that he has a history of deltoid bursitis which had resolved.  The Veteran also complained of pain in his shoulder in a July 1989 treatment record, but additionally complained of stomach cramps and dizziness lasting a week prior.  The Board notes that the Veteran did receive treatment and physical therapy for his right upper extremity in 1990, but the record indicates that the treatment was in association with a stroke, referred to as a right side cerebrovascular accident (CVI), which occurred in December 1989.  Further, a May 1990 VA treatment record specifically noted that he did not have any complaints of bursitis.  

Post-service medical records demonstrate that the Veteran first definitively sought treatment for a chronic shoulder condition in conjunction with his diagnosis of impingement syndrome of the left shoulder in 2000.  In an October 2002 VA treatment record in which he was diagnosed with degenerative joint disease of the left shoulder, he indicated that he did not recall any specific trauma but had been "doing some lifting."  A March 2013 VA treatment record noted that the Veteran claimed to have bilateral shoulder pain for the past 15 to 20 years that became progressively worse, indicating an onset at least ten years after his discharge from active duty service.

Although there are multiple reports of pain in the Veteran's shoulders during and after his military service, there are long periods in between reports and the majority of those between 1975 and 2000 have additional coinciding symptoms unrelated to the shoulder.  This prolonged period without complaints or treatment relating to a chronic condition is weighs against a finding of continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, the Veteran's assertions that he has continuously experienced shoulder pain since his active service are considered competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469-70.  However, after weighing the Veteran's assertions of continuity against the absence of in-service treatment records detailing a chronic disability, normal clinical findings during his separation examination, and the prolonged period before the first post-service treatment and diagnosis, the Board finds that service connection for a bilateral shoulder disability is not warranted on the basis of a continuity of symptomatology since active service. 38 C.F.R. § 3.303(b).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Regarding direct incurrence, as noted above, January 1973, November 1975, and December 1975 service treatment records show complaints of shoulder pain; however, the Veteran was not diagnosed with a chronic condition.  Following the Veteran's separation from service, the earliest documented evidence of any complaints or treatment indicating a chronic shoulder disability was nearly two decades after his separation from service.  The fact that a shoulder disability was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

A November 2013 VA examination and corresponding February 2014 VA medical opinion also weigh against the Veteran's claim.  In the February 2014 opinion, the examiner noted a diagnosis of bilateral impingement syndrome and degenerative joint disease of the left shoulder.  Following review of the file, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's shoulder conditions were related to military service.  In support of this determination, the examiner first noted that the Veteran was seen in January 1973 for bilateral shoulder pain, but was released for full activity for the shoulders by March 1973.  The examiner further noted that he was seen in November and December 1975, but those notes indicated that he was diagnosed with bursitis and instructed to return in seven days if the symptoms did not resolve; there was no indication in the record that the Veteran returned during that timeframe.  The examiner stated that this indicated acute shoulder injuries that did not result in chronic conditions.  The examiner further noted that, while hospital records from 2002 noted shoulder pain with a diagnosis of partial tears of the left rotator cuff and AC joint arthritis, the diagnosis was 20 years after discharge.  The examiner further stated that the Veteran was 59 years old at the time and an estimated 50 percent of those aged 60 or older have a partial rotator cuff tear that is asymptomatic, and therefore the partial rotator cuff tear was most likely an age-related injury.  The examiner concluded that the Veteran's records indicate his shoulder injuries during service recovered without residuals, and they are less likely than not related to military service.

The Board finds that the February 2014 opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's entire pertinent medical history, and clearly assessed the nature of his bilateral shoulder disability.  Moreover, the examiner's opinions are based on reliable principles and are supported by other evidence of record.

Based on the foregoing evidence of record, the Board finds that the most probative evidence is against a finding that the Veteran's bilateral shoulder disability, to include arthritis, is etiologically related to service.  Although the Veteran has maintained that his current disability is related to service, the probative medical evidence of record indicates otherwise.  

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his bilateral shoulder disability due to the medical complexity of the matter involved.  The diagnosed conditions require specialized training for a determination as to diagnosis and causation and, consequently, fall outside the realm of common knowledge of a layperson.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
As the most probative evidence of record is against a finding that the Veteran's bilateral shoulder disability, to include arthritis, is etiologically related to his active military service, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that the Veteran has been diagnosed with OSA.  Additionally he contends that he experienced symptoms of OSA in service and that he complained of trouble sleeping during service, as evidenced by an October 1981 service treatment record.  He has not been afforded a VA examination to assess the nature and etiology of his OSA and the record does not otherwise contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is necessary to diagnose any current sleep apnea syndrome, and to determine if any such disorder is related to the Veteran's military service.

The record also indicates that the Veteran has received VA treatment relatively recently, and any relevant updated VA treatment records should be obtained.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the current issue, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain and associate with the claims file any relevant, outstanding post-service VA treatment records from January 2014 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed sleep apnea syndrome, to include OSA.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that any diagnosed sleep apnea syndrome is related to the Veteran's military service and/or is caused or aggravated by a service-connected disability.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


